Skinner, J. One Collins owed the plaintiff below, forty dollars. Collins sold the defendants a mill, for which they paid him some money, and verbally promised to pay his debt to the plaintiff, but which, on demand of plaintiff, they refused to do. The court, on this state of fact, rendered judgment against the plaintiff for costs. The case of Eddy v. Roberts, 17 Ill. R. 505, decides the question here. In that case, the court say: “ Where one enters into a simple contract for the benefit of a third, such third person may maintain an action for breach, and such contract is not within the statute of frauds.” Judgment reversed and cause remanded. Judgment reversed.